Title: From John Quincy Adams to Abigail Smith Adams, 30 March 1812
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 31.
St: Petersburg 30. March 1812.

As the Couriers between Paris and St: Petersburg have not yet ceased to be dispatched, by the arrival of one of them a few days ago, I had the pleasure of receiving your N. 1. of 5. January. which was not only like all your letters a balsam in itself; but was also precious by its contents, announcing your own health, that of my father, and of my children, brother and sister.
I have no other private letters from America than your’s of a later date than September—My Brother mentions in a small scrap of paper, that he had written to me by the Mary and Eliza to Gothenburg, but I have not yet received his letter—At this time as almost always happens at least towards the close of the Winter, the communication with Sweden by the Post is almost entirely interrupted, the Gulph of Bothnia being passable neither upon the ice nor by water.—About three weeks since I enclosed to Mr Barlow, a letter for my brother, which I forwarded by a French Courier—But the communication through that channel is precarious, and I have hitherto found it very long.
I have concluded to send for my two sons, George and John, that we may have them with ourselves—Together with this letter I shall send one to Mr: Gray, requesting him, if he should after the receipt of it dispatch any vessel for St: Petersburg the ensuing Summer, with a Captain in whom Confidence may be placed, and a Supercargo or Passenger, to whose care my boys may be trusted, and who will take charge of them, to provide them with a passage on board of her—This request however is to be only upon the contingency that on the receipt of my letter, the United States shall not be engaged in a War with England—But if unfortunately such a War should have broken out, there will probably be no occasion for me to guard against the sending of the children, as there will in that case be no possibility for an American vessel to come into the Baltic; at least under her national Colours.
George is now about the age at which I first came with my father to Europe; and the advantages which with a grateful acknowledgements to both my Parents, I am sensible of having derived from that circumstance, is among the most powerful inducements to the wish that my eldest sons may both have the opportunity to enjoy the same advantage—If my letters to you and Mr Gray should reach you in season, and while vessels may still be dispatched for the Baltic from Boston, I hope they will be here by September—I expect and wish to return home the next year, and have so written to the President—But in the course of that year the boys will be able to acquire a knowledge of the French and German Languages, for which they might never have another so favourable an opportunity—The Voyages by Sea, coming and returning will I flatter myself be serviceable to their health, and they will have the means thus early in life, to see and get some knowledge of the world—Against all this there is a calculation of inconveniences, hazards and expences, of which I hope no probable item has escaped my consideration—My own Judgment had inclined in the present state of the world, to leave them still at home under the full intention of returning to them the next year—But the wishes of their Mother ought to have a preponderating weight where my own opinion was not very clear, and where the welfare of our children is concerned—In compliance with her desire I have come to the resolution of sending for them now, and have only to ask the blessing of Heaven that it may eventually turn out for their advantage and for our satisfaction.
The Spirit which has manifested itself in Congress since the Commencement of their Session, if its ultimate result should be real and substantial preparation for War, will be the happiest turn for our public affairs that has occurr’d since the Treaty with France in 1800—It is apparently not just now the wish of the British Government to have a War with America added to the work they already have upon their hands—But they will yield nothing in Negotiation, because they have formed a settled opinion that America will not, perhaps that she cannot undertake a War against England—In the condition of our public force (if force it can be seriously called) this opinion is one of the best founded and wisest that has found its way to the head of a British Ministry for many years—The rights against which England is pursuing a course of systematic outrage, are of a Nature, which we might, and ought to maintain by force—But before we resort to force for maintaining them, we must be in possession of the force itself—And really with our army of five or six thousand men, and our navy of ten or twelve frigates, to talk of maintaining by force, any right whatsoever against such a Power as Great-Britain, is too ridiculous—We have had many prevailing opinions among ourselves, which must be fairly and completely disgorged before we can soberly think of maintaining our rights by force—The opinion that Britain, or indeed any European Nation, will square her political conduct by the rule of her own interest is one of them—No less a Statesman than John de Witt has been said to have stumbled more than once over this fundamental position; that the policy of Nations would always be governed by their interests—John had not been like Chancellor Oxenstiem’s son to see how the world was governed—Many of our politicians need a tour of travel to make the same observation—Another opinion among us, which our stomachs stood very stoutly for a great length of time was, that a British Ministry was to be intimidated by a prospect of famine in the West-India Islands, or by riots among the journeyman weavers, spinsters, and pin-makers of their manufacturing towns—Experience has pretty well disburthened us of this error, and I hope it will never incumber us again—Perhaps we have yet to learn, that looking and talking big will be as ineffectual to maintain our rights, as the interest of our adversaries, or the hunger of West-India negroes or Nottingham frame-breakers—To maintain our rights, we must first raise and organize force.—Considering the measures proposed in Congress as resulting from this conviction and destined to this end, I do most heartily approve of and rejoyce in them—But there must be connected with them measures of raising revenue which I do not yet see so clearly disclosed, and the effect of which upon the popular sentiment it may not be easy to foretell—Mr Gallatin’s last annual report observes ingeniously that our revenue from impost, in Peace is almost sufficient for the expences of War, and in War would scarcely suffice for the Wants of Peace—The last part of this remark is unquestionably true; but we must not calculate that the utmost produce of our National revenue which we have yet had would almost meet the expences of a War—We must look at War upon a larger scale than that, before we shall be justified in undertaking it—It has been in my opinion one of our misfortunes as well as one of our errors, to rely too much upon impost for revenue, and not only to sacrifice but to decry all the others—I believe, though I am afraid this will yet pass for political heresy, that all the taxes which were abandoned must be restored, and that many others much more burdensome must be imposed, before we can entertain a rational expectation of maintaining by force against Great Britain, any right of which she may choose to deprive us—Now, untill a real and respectable force shall be raised, organized, systematically provided for, by substantial revenue, and prepared for rigorous action, I should hold it impolitic to commence a War with England, and I hope that no such measure will be taken—
At the same time, it would be worse than folly for us to imagine that we shall be allowed henceforth to enjoy upon the Ocean, any right which we are not able to maintain by force—The base and servile doctrine of holding our navigating and commercial rights upon the tenure of England’s friendship and protection—the beatle-blind, idiotism, of pretending to hold them upon her upon her sense of Justice, appear to be losing their influence in America; and may they never be harboured by us again! It is quite time for us to shew, what for my own part I never doubted, that there is among us a latent energy capable of being roused into action with a vigour and effect of which neither England, nor any other European Nation, nor a large portion of our own people have any suspicion—I wish to see in the course now pursued by Congress an approximation to that result, and with this hope welcome the Spirit which has united parties otherwise so discordant in the determination to raise and prepare a public force.—I hope also to see them followed up with corresponding measures for raising an adequate revenue—Without them, all the rest would be more political bubbles.
We have here the prospect of a new War, which announces itself as the probable shock of two immense powers—It is said with Confidence that Russia has now under arms, and disciplined for War, not less than nine hundred thousand men—There are upon her frontiers from the Baltic to the Black Sea, undoubtedly more than three hundred thousand—And a number at least equal to them of French, Prussians, Poles and Germans, are arrayed for conflict against them—Ten or fifteen Regiments of the choicest troops of the Empire, have within the last Month marched from this City to join the forces on the Polish border—The Commencement of the Campaign, will according to all present appearances not be delayed beyond the months of May and June—The attack however it is not supposed will begin from this quarter—The first Events of the War which will if it commences be of a great and striking character, will reach you by shorter conveyances than from hence—
I present my duty to my father, and remain ever affectionately your’s
A.